Per Curiam.
We believe the defendant should be given an opportunity to frame his pleadings so as to present the alleged defenses and counterclaims set forth in the proposed amended answer. We do not, however, depart from our former opinion on the merits (224 App. Div. 19). The order should be reversed, with ten dollars costs and disbursements to the appellant, and the motion granted. Present — Dowling, P. J., Finch, McAvoy, Martin and O’Malley, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted.